Fish, C. J.,
dissenting. I can not concur in the opinion of the majority of the court. In 1837 the legislature passed an act, as follows: “Whereas it is now the practice, in some of the circuits of this State, to admit oral evidence to prove that deeds and bills of sales, absolute upon their face, were intended as mortgages, or securities for the payment of money or other thing only, without any charge of fraud in obtaining them, and whereas such practice may lead to serious injuries to the rights of the good people of this State over their property, and may present strong inducements to the commission of frauds and perjuries; for remedy whereof, be it enacted, that from and immediately after the passing of this act, oral evidence shall not be received in any courts of this State to show that a deed or bill of sale absolute upon its face, *414made after the passing of this act, was intended as a mortgage- or security for the payment of money or any other thing, unless there is a charge of fraud in obtaining the same, in which' case oral evidence, going to show the fraud only, may be received; any law, usage, custom, or"practice to-the contrary notwithstanding.” The act was codified and now appears as section 3258 of the Civil Code, which is as follows: “A deed or bill of sale, absglute on its face and accompanied with possession of the property, shall not be proved (at the instance of the parties) by parol evidence to be a mortgage only, unless fraud in its procurement is the issue to be tried.” It should not be held that this salutary rule of evidence is restricted to the single instance where it is sought to show by parol testimony that a deed or bill of sale absolute in form “was intended as a mortgage or security for the payment of money or any other thing.” The act of 1837 declared that parol evidence should not be received in such an instance; it did not undertake to alter the 'ancient rule of evidence that parol testimony is inadmissible to contradict or add to the terms of a deed and to create a trust in land. The act was not enabling, but merely declarative of a rule of evidence long previously existing, but which was not being adhered to. From the language of the act it would seem that only in some of the circuits of the State was it the practice to admit oral evidence to prove that deeds and bills of sale absolute upon their face were intended as mortgages, and that such was not the practice in the other circuits, and that the purpose of the act was to require the correct rule to be applied in all the circuits.
My conclusion is that in the absence of accident, fraud, or mistake, a deed absolute in form and accompanied with possession of the property can not be proved by parol evidence, at the instance of a party, to have been executed for the purpose of enabling the grantee to borrow money on the property for the grantor. Mays v. Shields, 117 Ga. 814 (45 S. E. 68). What was held in McKinney v. Burns, 31 Ga. 296, and Holmes v. Holmes, 106 Ga. 858, relied on in the majority opinion, is not controlling in the present case, for at least one good reason, and that is, in neither of those cases did possession of- the property accompany the delivery of the deed.
I am authorized by Justice Gilbert to say that he concurs in this dissenting opinion.